Case 2:19-cv-06275-PSG-MAA Document 17 Filed 08/19/19 Page 1 of 3 Page ID #:51



  1   HO-EL PARK (SBN 235473)
      hpark@hparklaw.com
  2   LAW OFFICE OF HO-EL PARK, P.C.
  3   333 City Boulevard West, Suite 1700
      Orange, California 92868
  4   Tel:(714) 523-2466
      Fax:(714) 503-0788
  5
      Attorney for Defendants:
  6   HK Valley Center LLC
      Valley Han Kook Market
  7   Keith Yang
  8
  9                              UNITED STATES DISTRICT COURT
 10                           CENTRAL DISTRICT OF CALIFORNIA
 11
 12   Gary Scherer,                           CASE NO. 2:19-cv-06275-PSG (MAAx)
 13
             Plaintiff,                       STIPULATION TO EXTEND TIME
 14
        v.                                    FOR DEFENDANTS TO FILE A
 15                                           RESPONSE TO INITIAL
                                              COMPLAINT BY NOT MORE THAN
 16   HK Valley Center LLC; a                 30 DAYS (L.R. 8-3)
      California limited liability company;
 17   Valley Han Kook Market, a
      California corporation; Keith Yang;     Complaint Served: July 29, 2019
 18   and Does 1-10, inclusive,               Current Response Date: August 29, 2019
 19          Defendants.                      New Response Date: September 27, 2019
 20
                                              Trial Date: Not Yet Set
 21                                           District Judge: Philip S. Gutierrez
 22
 23
 24
 25
 26
 27
 28

      Case No. 2:19-cv-06275 PSG (MAAx)     STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
Case 2:19-cv-06275-PSG-MAA Document 17 Filed 08/19/19 Page 2 of 3 Page ID #:52



  1               STIPULATION AND REQUEST TO EXTEND TIME TO
  2                     FILE A RESPONSE TO INITIAL COMPLAINT
  3          Plaintiff, Gary Scherer (“Plaintiff”), and Defendants, HK Valley Center, LLC,
  4   Valley Han Kook Market, and Keith Yang (collectively, the “Defendants”) jointly
  5   stipulate to extend the time for Defendants to file a response to the initial complaint
  6   from August 29, 2019 to September 27, 2019.
  7          IT IS SO STIPULATED.
  8
  9                                           Respectfully Submitted,
 10
 11   Dated:         August 19, 2019          LAW OFFICE OF HO-EL PARK, P.C.
 12
                                                   /s/Ho-El Park
                                              By: ____________________________
 13
                                                  Ho-El Park
 14                                               Attorneys for Defendants
 15                                               HK Valley Center, LLC
                                                  Valley Han Kook Market
 16                                               Keith Yang
 17
 18
 19   Dated:         August 19, 2019          CENTER FOR DISABILITY ACCESS
 20                                              /s/ Phyl Grace
                                             By: ____________
 21                                               Phyl Grace
                                                  Attorneys for Plaintiff
 22                                               Gary Scherer
 23
 24
 25
 26
 27
 28

      Case No. 2:19-cv-06275 PSG (MAAx)     STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
Case 2:19-cv-06275-PSG-MAA Document 17 Filed 08/19/19 Page 3 of 3 Page ID #:53



  1
                                   SIGNATURE ATTESTATION
  2
  3   I hereby attest that all signatories listed above, on whose behalf this stipulation is
  4   submitted, concur in the filing’s content and have authorized the filing.

  5   Dated: August 19, 2019              By:_/s/HO-EL PARK________________
  6                                             Ho-El Park
                                                Attorneys for Defendants
  7                                             HK Valley Center, LLC
  8                                             Valley Han Kook Market
                                                Keith Yang
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      Case No. 2:19-cv-06275 PSG (MAAx)      STIPULATION EXTENDING TIME TO RESPOND TO COMPLAINT
